Name: Council Regulation (EEC) No 1372/90 of 21 May 1990 amending for the 12th time Regulation (EEC) No 351/79 concerning the addition of alcohol to products in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 133/524. 5 . 90 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1372/90 of 21 May 1990 amending for the 12th time Regulation (EEC) No 351/79 concerning the addition of alcohol to products in the wine sector HAS ADOPTED THIS REGULATION : Article 1 In Article 4 of Regulation (EEC) No 351 /79 , '31 December 1989' is hereby replaced by '31 December 1990'. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1325/90 (2), and in particular Article 25 (2) thereof, Having regard to the proposal from the Commission , Whereas, pending the adoption of provisions supplemen ­ ting or harmonizing the definitions of semi-sparkling wines and products falling within CN code 2205, the period of validity of the provisions of Article 4 of Regula ­ tion (EEC) No 351 /79 (3), as last amended by Regulation (EEC) No 3904/88 (4), should be extended by one year ; whereas, moreover, experience gained shows that such an extension would give rise to no drawbacks, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 May 1990 . For the Council The President M. O'KENNEDY (') OJ No L 84, 27. 3.-1987, p. 1 . (2) OJ No L 132, 23 . 5. 1990, p . J 9 : 0 OJ No L 54, 5. 3 . 1979, p . 90. (4) OJ No L 347, 16 . 12. 1988 , p . 9 .